TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00472-CV




                                         In the Matter of C. K.




          FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
            NO. 181,845-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                              MEMORANDUM OPINION


                On September 14, 2000, appellant pleaded guilty to the offense of aggravated assault on a

public servant. See Tex. Pen. Code Ann. ' 22.02(b)(2) (West 2003). Appellant received a determinate

sentence of fifteen years. On April 23, 2002, after appellant turned sixteen but before he turned twenty-

one, the Texas Youth Commission filed a motion to refer C.K. to the adjudicating juvenile court for a

release and transfer hearing. See Tex. Hum. Res. Code Ann. ' 61.079 (West 2001). That court held a

hearing and signed an order transferring appellant to the custody of the Texas Department of

CorrectionsCInstitutional Division.

                C.K.=s appointed counsel on appeal filed a brief asserting that the appeal is frivolous. The

brief complies with the requirements of Anders v. California, 386 U.S. 738, 744-45 (1967). See In re

D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (applying Anders in juvenile proceedings). Counsel states that

he has diligently examined the record and researched the law applicable to the facts and issues in the case.
Counsel=s brief contains a professional evaluation of the record demonstrating why there are no meritorious

errors to be advanced. A copy of counsel=s brief was delivered to C.K. and he was advised of his right to

examine the appellate record and to file a pro se brief. 1 A pro se brief has not been filed.

                 We have independently reviewed the record and agree that the appeal is frivolous. We

affirm the district court=s order.




                                                  __________________________________________

                                                  Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: April 17, 2003




   1
      Appellant was born November 3, 1983, and so was over eighteen at the time of this proceeding and
at the time the brief was delivered to him. See Tex. Fam. Code Ann. ' 51.02(2)(A) (West 2002)
(definition of Achild@).


                                                     2